        Case 1:20-cv-06748-LTS-SDA Document 24 Filed 12/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
DANIEL CLEMENT and FRANCES
LACOFF, on behalf of themselves and all
others similarly situated,
                                                                      No. 20 CV 6748-LTS-SDA
                                   Plaintiffs,

                 -against-                                            ORDER OF DISMISSAL

RITE AID CORPORATION,

                                    Defendant.
-------------------------------------------------------x

                 The attorneys for the parties have advised the Court that this putative class action

has been or will be settled. Accordingly, it is hereby ORDERED that this action is dismissed with

prejudice as to the named plaintiffs and without prejudice as to all other plaintiffs and without

costs to either party, but without prejudice to restoration of the action to the calendar of the

undersigned if settlement is not achieved within thirty (30) days of the date of this Order. If a

party wishes to reopen this matter or extend the time within which it may be settled, the party must

make a letter application before this thirty (30)-day period expires.

                 The parties are advised that if they wish the Court to retain jurisdiction in this matter

for purposes of enforcing any settlement agreement, they shall submit the settlement agreement to

the Court to be so ordered.

        SO ORDERED.

Dated: New York, New York
       December 22, 2020


                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge




CLEMENT - 30 DAY ORD.DOCX                                  VERSION DECEMBER 22, 2020                    1
